Citation Nr: 1726140	
Decision Date: 07/10/17    Archive Date: 07/20/17

DOCKET NO.  14-05 881	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, Arizona


THE ISSUE

Entitlement to a disability rating in excess of 30 percent for an acquired psychiatric disorder.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

David R. Seaton, Associate Counsel

INTRODUCTION

The Veteran served on active duty from July 1967 to February 1969.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a November 2012 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Phoenix, Arizona. 

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

At issue is whether the Veteran is entitled to a disability rating in excess of 30 percent for an acquired psychiatric disorder.  During a personal hearing before the Board in November 2016 the Veteran identified VA treatment records pertinent to his increased rating claim.  See Transcript.  A review of the claims file indicates that these identified treatment records have not been associated with the claims file, and, therefore, this matter must be remanded in order to associate these treatment records with the claims file.  Additionally, the Veteran's most recent VA examination evaluating the severity of his acquired psychiatric disorder was conducted in September 2012.  As such, the Veteran should be provided a new VA examination to determine the current severity of his acquired psychiatric disorder.







Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Contact the Veteran and ask him to identify and authorize VA to obtain records from any private psychiatric treatment he has received since 2012.

2.  Associate any and all outstanding VA treatment records with the claims file to include treatment records from the Southeast Veterans Affairs Health Care Clinic in Gilbert, Arizona.

3.  Then, provide the Veteran with a VA psychiatric examination to determine the current severity of his acquired psychiatric disorder.

4.  Finally, readjudicate the claim on appeal.  If the benefit sought is not granted, provide the Veteran and his representative with a supplemental statement of the case and allow an appropriate opportunity to respond thereto before returning the case to the Board, if in order.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).







	(CONTINUED ON NEXT PAGE)


This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
MATTHEW W. BLACKWELDER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).



